DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments on pages 1-2 filed 10/19/21 have been fully considered and are found to be persuasive.  The prior art does not show separately or in combination the detailed embodiment of a warehouse comprising: a rack (3), comprised of profile elements (1, 2), configured to store goods (7) and comprising at least one aisle (6); rails (10) fastened to the rack (3) and extending along the at least one aisle (6), wherein the rails (10) are comprised of rail segments (11, 12) following each other in a longitudinal direction of the rails (10), wherein the rail segments (11, 12) are profiles each comprising a first profile section (16) with a top side running surface (15); a distribution vehicle (5) movable along the at least one aisle (6) on the top side running surfaces (15) of the first profile sections (16) of the rail segments (11, 12) of the rails (10), wherein the distribution vehicle (5) is configured to transport goods (7) to be stored In the rack (3) and to be retrieved from the rack (3); a pressure distribution bar (20) arranged in a region where a first rail segment and a second rail segment of the rail segments (11, 12) abut, wherein the pressure distribution bar (20) is comprised of a first length portion and a second length portion, wherein the first length portion is supported from below against the first profile section (16) of the first rail segment (11), and the second length portion is supported from below against the first profile section (16) of the second rail segment (12); a counter bearing (22) positioned below the pressure distribution bar (20) and rigidly connected to the rack (3); a pressure transmission element (21) comprising a first end supported from , opposite the first end, supported against the counter bearing (22).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.